Citation Nr: 1440957	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Attorney




INTRODUCTION

The Veteran served on active duty from January 1954 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The Veteran is service-connected for migraine headaches, rated as 50 percent disabling, residuals of a neck injury, diagnosed as degenerative multilevel disc disease in the cervical spine and most prominent in C3-4 and C6-7, rated as 20 percent disabling; and residuals of a lower back injury, diagnosed as lumbar spondylosis, rated as 20 percent disabling.  The combined rating is 70 percent.  The schedular criteria set forth in 38 C.F.R. § 4.16(a) are met.  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Pertinent VA medical evidence includes an October 2009 examination, an August 2010 opinion, and a November 2013 opinion.  The October 2009 examination indicated that the Veteran had been retired for 7-9 years and had retired in his early 70's due to his service-connected spine disabilities.  The August 2009 opinion indicated that the Veteran would have difficulty standing on his feet for any length of time due to his service-connected disabilities.  The November 2013 opinion stated that the Veteran ambulated with a walker on a constant basis and was having worsening problems with his neck and back.  The examiner opined that the Veteran's service-connected disabilities render physical employability and sedentary employment difficult.  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing their assessment.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Thus, these opinions are probative.  There is no opinion specifically addressing the limitation created by the migraine headaches, but the Board notes that the Veteran is receiving the maximum rating for that disability.  

In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that TDIU is warranted.  In considering the Veteran's disabilities cumulatively, the Board finds that the Veteran is unemployable based on their nature and severity.  He not only has physical limitations, but also a severe headache disorder.  A TDIU is warranted.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


